DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Examiner decided to maintain double patenting because applicant did not submitted terminal disclaimer. 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant’s arguments on page 8, “feedback function that allows control of the turbine to be optimised to balance the response speed of the control and the costs of activating the actuator systems.  Such costs might be actuator power consumption, wear and tear on the actuators and on turbine components”. Examiner respectfully disagree because Spruce paragraph 0024-0026 teaches “control information and operational set points, as well as download reports of operating status for monitoring purposes and fault detection” so it’s control the wind turbine based on fault conditions. Paragraph 0088 teaches “classifier 34, which is arranged to interpret the data and indicate to the network 16 the nature of any fault that is detected” so it’s detect type of fault, (paragraph 0048 “generation of an optimal future time series of control signals is then carried out by the predictive controller based on a cost function analysis of future control parameters according to the model 31” and paragraph 0046-0047 “feedback function that allows control of the turbine to be optimised to balance the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,267,291.

Instant Application  
US Patent 10,267,291
1. A method of controlling a wind turbine, the method comprising: 
receiving a current operational state of the wind turbine; calculating, based on the current operational state, a control 
calculating, using the MPC routine, a safe-mode trajectory comprising a time series of at least one variable; and generating one or more control signals according to the safe-mode trajectory.

receiving a current operational state of the wind turbine;  calculating, based on the current operational state, a control 
condition of the wind turbine, one or more control signals according to the control trajectory;  and responsive to receiving the fault signal: determining a type of the fault condition indicated by the fault signal;  determining, based on the type of the fault condition, a cost function of a model predictive control (MPC) routine; 
calculating, using the MPC routine, a safe-mode trajectory comprising a time series of at least one variable;  and generating one or more control signals according to the safe-mode trajectory, wherein the time series of the safe-mode trajectory spans an entirety of a two-step 
shutdown process of the wind turbine, wherein in a first step of the shutdown 
process, the safe-mode trajectory is calculated to bring the wind turbine to a 
safe region from where a safe shutdown trajectory is known, and wherein in a 
second step of the shutdown process, a pre-defined safe shutdown trajectory is 
used for bringing the wind turbine to a full stop.
 controlling at least one wind turbine, the control system comprising: at least one controller comprising a processor, the at least one controller configured to: determine a current operational state of the wind turbine; calculate, based on the current operational state, a control trajectory comprising a time series of at least one variable; generate, in the absence of a fault signal indicating a fault condition of the wind turbine, one or more control signals according to the control trajectory; and responsive to receiving the fault signal: determine a type of the fault condition indicated by the fault signal; determine, based on the type of the fault 

configured to: determine a current operational state of the wind turbine;  
calculate, based on the current operational state, a control trajectory 
comprising a time series of at least one variable;  generate, in the absence of 
a fault signal indicating a fault condition of the wind turbine, one or more 
control signals according to the control trajectory;  and responsive to 
receiving the fault signal: determining a type of the fault condition indicated 
by the fault signal;  determining, based on the type of the fault condition, a 

the MPC routine, a safe-mode trajectory comprising a time series of at least 
one variable;  and generating one or more control signals according to the 
safe-mode trajectory, wherein the time series of the safe-mode trajectory spans 
an entirety of a two-step shutdown process of the wind turbine, wherein in a 
first step of the shutdown process, the safe-mode trajectory is calculated to 
bring the wind turbine to a safe region from where a safe shutdown trajectory 
is known, and wherein in a second step of the shutdown process, a pre-defined 
safe shutdown trajectory is used for bringing the wind turbine to a full stop.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koerber “Combined Feedback-Feedforward Control of Wind Turbines Using State-Constrained Model Predictive Control” dated July 2013 Volume 21 (hereinafter “Koerber”) in view of Spruce et al. USPGPUB 2013/0106107 (hereinafter “Spruce”).


As to claim 1, Koerber teaches a method of controlling a wind turbine (page 1117 “wind turbine control”), the method comprising: receiving a current operational state of the wind turbine (page 1117 “controller based on upstream wind speeds measured, 
Koerber does not explicitly teach responsive to receiving the fault signal: determining a type of the fault condition indicated by the fault signal; determining, based on the type of the fault condition, a cost function of a model predictive control (MPC) routine; and generating one or more control signals according to the safe-mode trajectory.
Spruce teaches responsive to receiving the fault signal (paragraph 0026 “operating status for monitoring purposes and fault detection”): determining a type of the fault condition indicated by the fault signal (paragraph 0088  “classifier 34, which is arranged to interpret the data and indicate to the network 16 the nature of any fault that is detected”); selecting, based on the type of the fault condition, a cost function of a model predictive control (MPC) routine from a plurality of cost functions (paragraph 0048 “generation of an optimal future time series of control signals is then carried out by 
Koerber and Spruce are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to wind turbine control system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above wind turbine control system, as taught by Koerber, and incorporating fault condition, a cost function of a model predictive control, as taught by Spruce.
One of ordinary skill in the art would have been motivated to improve control and/or a controller for performing predictive control of the wind turbine's generator, as suggested by Spruce (paragraph 0001).

As to claim 2, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 


As to claim 3, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the safe-mode trajectory is a shutdown trajectory (page 1127 “safe mode shutdown” and FIG. 6).

As to claim 4, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the time series of the shutdown trajectory spans an entirety of a shutdown process of the wind turbine, wherein a complete shutdown trajectory is calculated prior to initiation of the shutdown process, and wherein generating one or more control signals according to the safe-mode trajectory comprises generating the one or more control signals using the complete shutdown trajectory (page 1127 and FIG. 6 “As can be seen in Fig. 6, using the MPC, the maximum rotor speed during the event increases slightly above the level obtained with the simple shutdown”).


 Koerber further teaches wherein the safe-mode trajectory is continuously calculated during operation of the wind turbine (page 1122-1124 “continuous linearization scheme described in the previous section and the explicit usage of the disturbance trajectory”).

As to claim 8, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the fault condition is included in the MPC routine as one or more constraints (page 1125 and abstract “state constraints”).

As to claim 9, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches further comprising: calculating a predicted operational state trajectory, wherein the safe-mode trajectory is calculated using the predicted operational state trajectory (page 1118 “control usually acts on specific sensors such as blade root load sensors”).

As to claim 10, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches further comprising: performing at least one validation routine to determine whether the predicted operational state trajectory is valid for a 

As to claim 11, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein receiving the current operational state of the wind turbine comprises: acquiring sensor data relating to a physical state of the wind turbine (paragraph 1118 “control usually acts on specific sensors such as blade root load sensors”).

As to claim 12, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the MPC routine is based on a reduced model based on a subset of the current operational state of the wind turbine (page 1117 "calculate a trajectory of future control actions based on the plant model and current state and input information and abstract).

As to claim 13, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches further comprising: performing at least one validation routine to determine whether the control trajectory is valid for a future time slot, and 

As to claim 14, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches further comprising: performing at least one validation routine to determine whether the safe-mode trajectory is valid for a future time slot, and generating one or more control signals using a predetermined shutdown trajectory responsive to determining that the safe-mode trajectory is not valid (page 1118 “model remains valid and the only differences would be that in partial load operation the pitch angle is constrained at a fixed value and the speed set point is variables” and page 1125-1127).

As to claim 15, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches further comprising: determining whether a future time slot of the control trajectory comprises an operational state from which a solution to calculating the safe-mode trajectory cannot be found (page 1121 “cannot be guaranteed that the constraint is not violated in case of modeling errors”).


 Koerber further teaches wherein the MPC routine is implemented in a normal control domain of a controller of the wind turbine, and wherein the safe-mode trajectory is calculated in the normal control domain (page 1122-1125 “calculated the disturbance trajectory in the normal control domain” and page 1117).

As to claim 17, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the controller further comprises a safety domain, the method further comprising: performing a validation routine implemented in the safety domain to validate the safe-mode trajectory (page 1118 “power curve validation”).

As to claim 18, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 
 Koerber further teaches wherein the MPC routine is implemented in a safety domain of a controller of the wind turbine, and wherein the safe-mode trajectory is calculated in the safety domain (page 1122-1125 “calculating the disturbance trajectory” and abstract).

As to claim 19, the combination of Koerber and Spruce teaches all the limitations of the base claims as outlined above. 


As to claim 20, is related to method claim 1 with similar limitations also rejected by same rational.  

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119